DETAILED ACTION
This office action is in response to claims filed on 10/01/2020. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020, 10/14/2020, and 11/11/2020 were filed on and after the filing date of the applicaiton.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	1. A semiconductor apparatus for power supply control comprising: 

a control circuit which controls the voltage control transistor according to an output feedback voltage; and 
a first external terminal in which an output control signal supplied from outside to control output voltage is input,
 wherein, the control circuit further includes: 
a first error amplifier which outputs a voltage according to an electric potential difference between a voltage divided by a first voltage dividing circuit which divides the output voltage of the output terminal and a predetermined reference voltage; and
 an output changing circuit which includes a second error amplifier in which voltage input in the first external terminal is input, a transistor in which output of the second error amplifier is applied to the control terminal, a current mirror circuit which is connected to the voltage input terminal and which transfers an electric current flowing in the transistor, and a transferring transistor which flows the electric current transferred in the current mirror circuit, wherein the current mirror circuit is connected to a node from which the voltage divided by the first voltage dividing circuit is taken out, wherein [[the]] an output changing circuit displaces the voltage divided by the first voltage dividing circuit input in the first error amplifier according to a voltage input in the first external terminal to change the output voltage to a voltage according to the output control signal.

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an output changing circuit which includes a second error amplifier in which voltage input in the first external terminal is input, a transistor in which output of the second error amplifier is applied to the control terminal, a current mirror circuit which is connected to the voltage input terminal and which transfers an electric current flowing in the transistor, and a transferring transistor which flows the electric current transferred in the current mirror circuit, wherein the current mirror circuit is connected to a node from which the voltage divided by the first voltage dividing circuit is taken out, wherein the output changing circuit displaces the voltage divided by the first voltage dividing circuit input in the first error amplifier according to a voltage input in the first external terminal to change the output voltage to a voltage according to the output control signal.”
Regarding Claims 2-5 depend on claim 1, therefore are allowable.
Regarding Claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an output changing circuit which includes a second error amplifier in which voltage input in the first external terminal is input, a transistor in which output of the second error amplifier is applied to the control terminal, a current mirror circuit which is connected to the voltage input terminal and which transfers an electric current flowing in the transistor, and a transferring transistor which flows the electric current transferred in the current mirror circuit, wherein the current mirror circuit is connected to a node from which the voltage divided by the first voltage dividing circuit is taken out, wherein the output changing circuit pulls out the electric current flowing in the transferring transistor from a node in which the voltage divided by the first voltage dividing circuit is taken out and 
Regarding Claims 7-9 depend on claim 6, therefore are allowable.
Regarding Claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an output changing circuit which includes a second error amplifier in which voltage input in the first external terminal is input, a transistor in which output of the second error amplifier is applied to the control terminal, a current mirror circuit which is connected to the voltage input terminal and which transfers an electric current flowing in the transistor, and a transferring transistor which flow the electric current transferred in the current mirror circuit, wherein the current mirror circuit is connected to a node from which the voltage divided by the first voltage dividing circuit is taken out, wherein the output changing circuit performs linear variation on the output voltage with a positive coefficient according to a voltage input in the first external terminal.”
Regarding Claims 11-13 depend on claim 10, therefore are allowable.
The closest prior art Takano et al. US 20170063232 A1 teaches a semiconductor integrated circuit for a regulator includes the following: a voltage controlling transistor; a controlling circuit; a first and second transistor; a first external terminal to connect a current voltage converting element; a first and second voltage comparing circuit which compares a converted voltage with a predetermined comparison voltage and determines which is large or small; and a first and second output terminal which externally outputs a result of comparison by the first and second voltage comparing circuit, respectively


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terada et al. US 20120098513 A1 “SEMICONDUCTOR INTEGRATED CIRCUIT FOR REGULATOR”, teaches a regulator includes a transistor connected between an input and an output. A feedback voltage controls the transistor to keep the output voltage constant. A first circuit functions as a comparator to compare a detection voltage from the output of the transistor and the feedback voltage when the output current is higher than a predetermined value, and functions as a buffer when the output current is lower than the predetermined value. A second circuit receives a reference voltage, the feedback voltage, and an output from the first circuit, and generates (i) a difference between the feedback voltage and the first circuit output when the reference voltage is lower than the first circuit output, and (ii) a difference voltage between the feedback voltage and the reference voltage when the reference voltage is higher than the first circuit output, and supplies a control voltage to control the output of the transistor
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/Examiner, Art Unit 2846